Citation Nr: 1548239	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for lumbar spine degenerative arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1975 to March 1981, from October 1981 to January 1982, from January 1982 to December 1989, December 1990 to April 1991, from December 1994 to April 1995, and from April 2008 to April 2010.  The Veteran also had additional service in the Air National Guard of Illinois and Minnesota. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in St. Petersburg, Florida.

In July 2015, the Veteran testified before the undersigned at a video conference hearing.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In July 2015, the Veteran submitted additional evidence to the Board in the form of private treatment records.  The Veteran did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, as the issue on appeal is remanded for other matters, the evidence will be considered in the first instance after the specified development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in May 2010 as to his service-connected back disability.  The May 2010 examiner found the Veteran's range of motion related to his thoracolumbar spine was within normal limits.  However, the Veteran contended, in July 2015 testimony, that he currently experienced restriction in his range of motion, for example he could bend forward to touch his knees but could not touch his toes.  He further testified that he underwent back surgery in December 2012, which decreased his pain.  Notably, December 2012 private medical records are of record which document the Veteran's December 2012 back surgery.  Thus, for the foregoing reasons, a new VA examination is warranted to accurately assess the Veteran's service-connected back disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, the Veteran should be scheduled for a VA examination in order to determine the level of severity of his service-connected lumbar spine degenerative arthritis. 

Additionally, in July 2015 testimony, the Veteran referenced that he received a variety of private treatment prior to his December 2012 surgery for his back problems.  The evidence of record contains private treatment records, dated from February 2012 to March 2012 from Vascular & Interventional Physicians, December 2012 private treatment records from the North Florida Regional Medical Center, and May 2012 to April 2013 private treatment records from Southeastern Neurosurgery.  The Board is unclear if these records include the totality of the Veteran's treatment related to his back disability as such do not include any records from 2010 or 2011.  Thus, the Veteran should be contacted and afforded the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased initial disability rating for his service-connected lumbar spine degenerative arthritis.  Based on his response and after obtaining any appropriate release from the Veteran, the AOJ/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased initial disability rating for lumbar spine degenerative arthritis.  Based on his response and after obtaining any appropriate release from the Veteran, the AOJ/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to obtain these records must be documented in the claims file.  The AOJ/RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ/RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations, to include neurologic, of his service-connected lumbar spine degenerative arthritis.  The claims file, to include any electronic file, must be made available to and reviewed by the examiner in connection with this examination. 

Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations (including bladder impairment) of the Veteran's spine disability, must be accomplished.  

The examination report should state whether there is any evidence of favorable or unfavorable ankylosis of the lumbar spine, and determine the range of motion in degrees.  It must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

If there are any neurologic complaints, to include bladder impairment, the examiner should state whether each objectively documented neurologic complaint is at least as likely as not (50 percent or greater probability) a manifestation of the service-connected lumbar spine disability.  Further, if the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months. 

A complete rationale must be provided for any opinions expressed.

3.  The AOJ/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




